Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  March 8, 2019                                                                   Bridget M. McCormack,
                                                                                                Chief Justice

                                                                                       David F. Viviano,
                                                                                       Chief Justice Pro Tem
  158060
                                                                                     Stephen J. Markman
                                                                                          Brian K. Zahra
                                                                                    Richard H. Bernstein
                                                                                    Elizabeth T. Clement
  TRACY C. BRICKEY and BRANDY BRICKEY,                                              Megan K. Cavanagh,
            Plaintiffs-Appellees,                                                                    Justices


  v                                                       SC: 158060
                                                          COA: 337448
                                                          Lenawee CC: 16-005615-NI
  VINCENT LAVON McCARVER and
  CR MOTORS OF ADRIAN, INC.,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 17, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         ZAHRA, J. (concurring).

         I concur in the denial of leave because the pertinent provisions of the no-fault act,
  MCL 500.3101 et seq., do not bar an award of damages to a party operating his or her
  uninsured motorcycle when that person is involved in an accident with a motor vehicle
  and sustains injuries. This may be a legislative oversight that can be corrected only
  through the legislative process. This case raises perhaps the most perverse aspect of the
  Michigan no-fault act: that is, the proposition that a person may drive a motorcycle
  without insurance and receive no-fault benefits if the person is merely “involved” in an
  accident with a motor vehicle and sustains injury. This is based on MCL 500.3114(5),
  which allows “[a] person suffering accidental bodily injury arising from a motor vehicle
  accident that shows evidence of the involvement of a motor vehicle while an operator or
  passenger of a motorcycle shall claim personal protection insurance benefits from
  insurers . . . .” Further, MCL 500.3135(2)(c) only precludes an award of damages for “a
  party who was operating his or her own vehicle at the time the injury occurred and did
  not have in effect for that motor vehicle the security required by [MCL 500.3101] at the
  time the injury occurred.” The security requirement in MCL 500.3101 applies to owners
                                                                                                              2

or registrants of motor vehicles, but expressly provides that the term “motor vehicle”
does not include a motorcycle. Because MCL 500.3101 does not require security on
motorcycles, the fact that plaintiff’s motorcycle was uninsured does not preclude his
action for tort damages.

      MARKMAN, J., joins the statement of ZAHRA, J.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 8, 2019
       s0305
                                                                            Clerk